             Case 1:21-cv-01082-SHR Document 1 Filed 06/18/21 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


STATE NATIONAL INSURANCE                         CASE NO:
COMPANY, INC.,

                Plaintiff,

        vs.


BRENNAN PROPERTY GROUP, LLC, NICHOLAS J. INDOVINA, ESQUIRE
THEODORE        BRENNAN,       JANICE PA I.D. NO. 317036
HOLLISTER, MICHAEL KUSHLA, MARY
KUSHLA, individually and d/b/a ROYAL
REMODELING 13,                        JURY TRIAL DEMANDED

                 Defendants.


                      COMPLAINT FOR DECLARATORY JUDGMENT

        AND NOW, comes the plaintiff, the STATE NATIONAL INSURANCE COMPANY,

I NC., by and through its counsel, Meyer, Darragh, Buckler, Bebenek & Eck, PLLC, and

presents the following claim for declaratory judgment averring in support thereof:

                                          Parties

        1.      State National Insurance Company, Inc. ("State National") is incorporated

in the state of Texas, and has a principle place of business located at 1900 L. Don

Dodson Drive, Bedford, Tarrant County, Texas 76021 and is licensed to conduct

business in the Commonwealth of Pennsylvania.

        2.      Theodore Brennan is an individual and a citizen of the Commonwealth of

Pennsylvania residing at 1204 Apple Drive, Mechanicsburg, Cumberland County,

Pennsylvania 17055.




                                             1
{P1638256.1}
              Case 1:21-cv-01082-SHR Document 1 Filed 06/18/21 Page 2 of 10




         3.       Brennan Property Group, LLC is a limited liability company owned by

Theodore Brennan formed under the laws of the Commonwealth of Pennsylvania, and

is owned and operated by Theodore Brennan who is a citizen of the Commonwealth of

Pennsylvania and has a principle place of business located at 1204 Apple Drive,

Mechanicsburg, PA 17055.

        4.       Janice Hollister is an individual and citizen of the Commonwealth of

Pennsylvania residing at 3605 Edencroft Road, Hidden Valley, Montgomery County,

Pennsylvania 19006.

        5.        Michael S. Kushla is an individual and citizen of the Commonwealth of

Pennsylvania residing at 265 Pine Woods, Wellsville, York County, PA 17365.

        6.        Mary Kushla is an individual and citizen of the Commonwealth of

Pennsylvania residing at 265 Pine Woods, Wellsville, York County, PA 17365.

        7.       Royal Remodeling 13 is owned by Mary Kushla and Michael Kushla, with

a principle place of business located at 1932 Stoverstown Road, Spring Grove, York

County, PA 17362.

        8.       This complaint for declaratory judgment is brought pursuant to 28

U.S.C.A. § 2201, Creation of Remedy.

                                     Jurisdiction - Venue

        9.       The United States District Court for the Middle District of Pennsylvania has

federal court jurisdiction of this matter pursuant to 28 U.S.C.A. § 1332.

        10.      There is complete diversity between the plaintiff and the defendants.

        1 1.     The amount in controversy exceeds $75,000.




                                               2
{P1638256.1}
           Case 1:21-cv-01082-SHR Document 1 Filed 06/18/21 Page 3 of 10




         12.   All of the events set forth and described herein occurred in Cumberland

County which is a county within the Middle District of Pennsylvania.

         13.   Venue is proper in the United States District Court for the Middle District of

Pennsylvania pursuant to 28 U.S.C.A. § 1391(b)(2).

         14.   This action is brought for the purpose of a declaration of the rights,

obligations and other legal relations of the parties pursuant to a contract of insurance

issued by State National Insurance Company, Inc. to Theodore Brennan and Brennan

Property Group, LLC. 28 U.S.C.A. § 2201.

                                           Facts

         15.   Theodore Brennan and Brennan Property Group, LLC is a general

contractor conducting business in the Commonwealth of Pennsylvania.

        16.    Janice Hollister at all times relevant to the declaratory judgment action

was the owner of a property consisting of a residence located at 236 Brick Church

Road, Newville, Pennsylvania 17241.

        17.    Janice   Hollister   entered       into   an   agreement    with   Theodore

Brennan/Brennan Property Group to provide services to "demo and remove all debris,

walls, ceilings and insulation from inside the property" which was owned by Janice

Hollister located at 236 Brick Church Road, Newville, Pennsylvania.

        18.    Theodore Brennan and Brennan Property Group, LLC entered into an

agreement with Michael Kushla and Mary Kushla and Royal Remodeling 13 to perform

the work which was the subject matter of the agreement between Brennan and Hollister.

        19.    Hollister has filed a complaint captioned "Janice Hollister v. Brennan

Property Group, LLC" in the Court of Common Pleas, Cumberland County,


                                              3
{P1638256.1}
           Case 1:21-cv-01082-SHR Document 1 Filed 06/18/21 Page 4 of 10




Pennsylvania at docket No. 2020-03437-CV wherein Hollister alleges that Brennan

Property Group did not properly perform the services which were the subject of the

agreement. A copy of the complaint is attached hereto and marked Exhibit "A."

        20.    At all times relevant to the Hollister complaint, Theodore Brennan and

Brennan Property Group, LLC and the State National Insurance Company, Inc. were

parties to an insurance agreement providing certain types of coverage to Theodore

Brennan and Brennan Property Group, LLC in the event of a claim which would be

covered under the policy, bearing policy number NXT7KZHWF5-00-GL. A copy of the

subject policy is attached hereto and marked Exhibit "B."

                                  Hollister Com plaint

        21.    The Hollister complaint alleges that on or about April 29, 2019, the

plaintiff, Hollister, and defendant, Brennan Property Group, LLC, entered into an

agreement for the defendants to remove debris from four rooms and one bedroom

inside the Brick Church Road property which had been damaged by water. A copy of

the agreement between the parties is attached to the complaint.

        22.    Hollister contends that Brennan Property Group, through a subcontractor,

Royal Remodeling 13, removed personal property which was not contemplated by the

agreement.

        23.    Hollister alleges that Royal Remodeling at the direction of Brennan

Property Group removed and destroyed the entire contents of Hollister's house resulting

in damages.




                                           4
{P1638256.1}
           Case 1:21-cv-01082-SHR Document 1 Filed 06/18/21 Page 5 of 10




        24.    The estimated value of the contents removed and destroyed is alleged to

be $30,000 and Hollister is seeking treble damages plus attorneys' fees under the

Unfair Trade Practices and Consumer Protection law, 73 P.S. § 201-1 et seq.

        25.    The Hollister complaint sets forth two separate counts of liability, Count I

being breach of contract and Count II for conversion.

                                     I nsurance Policy

        26.    The insurance policy issued by State National is referred to as a

Commercial General Liability policy which provides indemnity for claims which are

covered under the policy.

        27.    SECTION 1-COVERAGES contains COVERAGE A — BODILY INJURY

AND PROPERTY DAMAGE LIABILITY and states as follows:

               1.     Insuring Agreement
                     a. We will pay those sums that the insured becomes legally
                        obligated to pay as damages because of "bodily injury" or
                        "property damage" to which this insurance applies. We will
                         have the right and duty to defend the insured against any "suit"
                        seeking those damages. However, we will have no duty to
                         defend the insured against any "suit" seeking damages for
                        "bodily injury" or "property damage" to which this insurance does
                         not apply.       We may, at our discretion, investigate any
                        "occurrence" and settle any claim or "suit" that may result. ...
                     b. This insurance applies to "bodily injury" and "property damage"
                        only if:
                        (1) The "bodily injury" or "property damage" is caused by an
                            "occurrence' that takes place in the "coverage territory"; ...

        28.    In SECTION V — DEFINITIONS the following terms are defined:

               8.    "Impaired property" means tangible property, other than "your
                     product" or "your work", that cannot be used or is less useful
                     because:
                     a. It incorporates "your product" or "your work" that is known or
                        thought to be defective, deficient, inadequate or dangerous; or
                     b. You have failed to fulfill the terms of a contract or agreement;


                                             5
{P1638256.1)
           Case 1:21-cv-01082-SHR Document 1 Filed 06/18/21 Page 6 of 10




                     if such property can be restored to use by the repair, replacement,
                     adjustment or removal of "your product" or "your work" or your
                     fulfilling the terms of the contract or agreement.



               13.   "Occurrence" means an accident, including continuous or
                     repeated exposure to substantially the same general harmful
                     conditions.

                                          • • •




               17.   "Property damage" means:

                     1. Physical injury to tangible property, including all resulting loss of
                        use of that property. All such loss of use shall be deemed to
                        occur at the time of the physical injury that caused it; or
                     2. Loss of use of tangible property that is not physically injured. All
                        such loss of use shall be deemed to occur at the time of the
                        "occurrence" that caused it.

                     For the purposes of this insurance, electronic data is not tangible
                     property. As used in this definition, electronic data means
                     information, facts or programs stored as or on, created or used on,
                     or transmitted to or from computer software, including systems and
                     applications software, hard or floppy disks, CD-ROMs, tapes,
                     drives, cells, data processing devices or any other media which are
                     used with electronically controlled equipment.

        29.    The subject policy also contains an endorsement, NXT-0307BM GL 0418

entitled CONTRACTOR/SUBCONTRACTOR INSURANCE REQUIREMENTS which

states as follows:

               A. Coverage under this Coverage Part does not apply to an "occurrence"
                  in which a sub-contractor is involved unless such sub-contractor:
                  1. Is operating pursuant to a written agreement between you and the
                      contractor or sub-contractor; and
                  2. Has commercial general liability insurance on which you are named
                      as an additional insured with limits equal to or exceeding the limits
                      provide by this policy.

               B. With respect to an "occurrence" in which a sub-contractor is involved
                  and such sub-contractor:


                                             6
(P1638256.1)
           Case 1:21-cv-01082-SHR Document 1 Filed 06/18/21 Page 7 of 10




                  1. Is operating pursuant to a written agreement between you and the
                     contractor or sub-contractor; and
                  2. Has commercial general liability insurance on which you are named
                     as an additional insured with limits equal to or exceeding the limits
                     provided by this policy, any insurance provided by this Coverage
                     Part shall be excess over any insurance provided to you through or
                     by the sub-contractor.

        30.    There was no written contract between Brennan Property Group and

Michael Kushla and Mary Kushla and/or Royal Remodeling 13.

        31.    Brennan Property Group was not named and is not named as an

additional insured under any policy of insurance obtained by Michael Kushla, Mary

Kushla and/or Royal Remodeling 13.

        32.    Included in the policy is an endorsement entitled CONTRACTORS

ERRORS AND OMMISSIONS COVERAGE which states as follows:

               A. The following is added to SECTION I:

                  CONTRACTORS ERRORS AND OMISSIONS COVERAGE

                  1. Insuring Agreement

                     We will pay those sums that the insured becomes legally obligated
                     to pay as "loss" because of:

                     a. "Property damage" to "your work";

                     b. "Property damage" to "your product"; or,

                     c. "Impaired property" arising out of a defect, deficiency,
                        inadequacy, or dangerous condition in "your product" or
                        "your work";

                    to which this insurance applies. The "loss must be caused by your
                    "wrongful act" in rendering or failing to render Contractor Services
                    shown in the SCHEDULE above to others for a fee. We will have
                    the right and duty to defend the insured against any "suit" seeking
                    those damages. However, we will have no duty to defend the
                    insured against any "suit" or any "loss" to which this insurance does


                                            7
{P1638256.1)
           Case 1:21-cv-01082-SHR Document 1 Filed 06/18/21 Page 8 of 10




                      not apply. We may, at our discretion, investigate any "loss" and
                      settle any claim or "suit" that may result.

                                                   *

        33.    Under the CONTRACTORS ERRORS AND OMISSION COVERAGE,

there are specific exclusions which include:
                                          *    *   *




                    4. Exclusions
                                          *    *   *




                      x. Subcontracted Work

                      Any liability, including liability for "property damage" to "your work",
               "your product" or "impaired property", arising out of work that was
               performed on your behalf by a subcontractor or any person or organization
               other than an insured.
                                          *    *   *




               G.     With respect to Contractors Errors and Omissions Coverage, the
                      following definitions replace their counterparts in SECTION V —
                      DEFINITIONS:
               1.     "Coverage territory" means anywhere in the world, provided the
                      "claim" or "suit" is brought against an insured

                      Within the United States of America, its territories or possessions or
                      Canada.

               2.      "Impaired property" means tangible property, other than "your
                       product" or "your work", that cannot be used or is

                      Less useful because it incorporates "your product" or "your work"
                      that is found to be defective, deficient, inadequate or dangerous but
                      only if such "impaired property" can be restored to use by the
                      repair, replacement, adjustment or removal of "your product" or
                      "your work".



                                              8
{P1638256.1)
           Case 1:21-cv-01082-SHR Document 1 Filed 06/18/21 Page 9 of 10




                       "Impaired property" does not include property that is impaired due
                       to:

                    a. You or anyone acting on your behalf knowingly failing to fulfill the
                       terms of a contract or agreement; or
                    b. The result of sudden and accidental physical injury to "your
                       product" or "your work".
                                          *   *   *



               H.      With respect to Contractors Errors and Omissions Coverage, the
                       following definitions are added to SECTION V — DEFINITIONS.

                            2.    "Claim" means a written demand or "suit" which seeks
                       monetary damages for:

                       a. "Property damage" to "your product";

                       b. "Property damage" to "your work"; or

                       c. "Property damage" to "impaired property" arising out of a defect,
                          deficiency, inadequacy or dangerous condition in "your product"
                          or "your work".

        9.     "Wrongful Act" means any actual or alleged negligent act, error or
               omission resulting in "property damage", arising out of the performance of
               Contractor Services shown in the SCHEDULE above.
                                          *   *   *



        34.    Theodore Brennan and Brennan Property Group, LLC hired Michael

Kushla and Mary Kushla individually and d/b/a Royal Remodeling 13 as subcontractors

to remove debris from the Hollister premises. There was no written contract between

Michael Kushla and Mary Kushla individually and d/b/a Royal Remodeling 13 and

Theodore Brennan and Brennan Property Group, LLC.                Theodore Brennan and

Brennan Property Group, LLC were not and are not named as additional insureds under

any commercial general liability insurance providing coverage to Michael Kushla and

Mary Kushla individually and d/b/a Royal Remodeling 13.


                                              9
{P1638256.1}
          Case 1:21-cv-01082-SHR Document 1 Filed 06/18/21 Page 10 of 10




         35.   Based on the allegations set forth in the Hollister complaint, the facts of

this case, and the language, terms and conditions of the State National Insurance

Policy, there is no coverage available to Theodore Brennan and Brennan Property

Group, LLC for the claims set forth in the Hollister complaint.

        36.    It is respectfully requested that this Honorable Court declare that there is

no obligation of State National to defend or indemnify Theodore Brennan and Brennan

Property Group, LLC for the claims set forth and described in the Hollister complaint.

        WHEREFORE, it is respectfully requested that this Honorable Court enter an

order declaring that State National Insurance Company, Inc. has no duty to defend or

indemnify Theodore Brennan and Brennan Property Group, LLC for the claims set forth

and described more fully in the complaint filed on behalf of Janice Hollister.

                                          Respectfully submitted,

                                          MEYER, DARRAGH, BUCKLER,
                                          BEBENEK & ECK, PLLC



                                          By:
                                             NICHOLAS J. INDOVINA, ESQUIRE
                                             PA I.D. No. 317036
                                             Attorney for State National Insurance
                                             Company, Inc.

                                             U.S. Steel Tower, Suite 4850
                                             600 Grant Street
                                             Pittsburgh, PA 15219
                                             Telephone: 412-261-6600
                                             Fax: 412-471-2754
                                             Email: eanderson@mdbbe.com




                                            10
{P1638256.1)
